                                                                     Case 2:15-cv-01268-RFB-NJK Document 89 Filed 10/17/18 Page 1 of 3



                                                                 MELANIE D. MORGAN, ESQ.
                                                             1   Nevada Bar No. 8215
                                                                 REBEKKAH B. BODOFF ESQ.
                                                             2   Nevada Bar No. 12703
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Ste. 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: melanie.morgan@akerman.com
                                                                 Email: rebekkah.bodoff@akerman.com
                                                             6
                                                                 Attorneys for Plaintiff and Counter-defendant
                                                             7   Nationstar Mortgage LLC
                                                             8
                                                                                             UNITED STATES DISTRICT COURT
                                                             9                                       DISTRICT OF NEVADA
                                                            10
                                                                  NATIONSTAR MORTGAGE LLC                              Case No.: 2:15-cv-01268-RFB-NJK
                                                            11
                                                                                               Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            12
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                  vs.
                                                            13
                      LAS VEGAS, NEVADA 89134




                                                                  FLAMINGO TRAILS NO. 7 LANDSCAPE                      MOTION TO REMOVE ATTORNEY
                                                                  MAINTENANCE ASSOCIATION, INC.; SFR                   FROM ELECTRONIC SERVICE LIST
AKERMAN LLP




                                                            14    INVESTMENT POOL 1, LLC; DOE
                                                                  INDIVIDUALS I-X, inclusive, and ROE
                                                            15    CORPORATIONS I-X, inclusive,
                                                            16                                 Defendants.
                                                            17
                                                                  SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                            18    limited liability company,
                                                            19                                 Counter-Claimant,
                                                                  vs.
                                                            20
                                                                  NATIONSTAR MORTGAGE LLC, a Delaware
                                                            21    limited liability company,
                                                            22                               Counter-Defendant.
                                                            23

                                                            24            PLEASE TAKE NOTICE that Nationstar Mortgage LLC hereby provides notice that Jason

                                                            25   Zummo and Karen A. Whelan are no longer associated with the law firm of Akerman LLP.
                                                            26   ///

                                                            27   ///

                                                            28
                                                                                                                   1
                                                                 46725353;1
                                                                     Case 2:15-cv-01268-RFB-NJK Document 89 Filed 10/17/18 Page 2 of 3



                                                                          Akerman LLP continues to serve as counsel for Deutsche Bank National Trust Company and
                                                             1

                                                             2   Nationstar Mortgage, LLC All future correspondence, papers and future notices in this action

                                                             3   should continue to be directed to Melanie D. Morgan, Esq. and Rebekkah B. Bodoff, Esq.

                                                             4            DATED this 17th day of October, 2018
                                                             5
                                                                                                             AKERMAN LLP
                                                             6
                                                                                                             /s/ Rebekkah B. Bodoff_______________
                                                             7                                               MELANIE D. MORGAN
                                                                                                             Nevada Bar No. 8215
                                                             8                                               REBEKKAH B. BODOFF, ESQ.
                                                                                                             Nevada Bar No. 12703
                                                             9                                               1635 Village Center Circle, Suite 200
                                                                                                             Las Vegas, NV 89134
                                                            10
                                                                                                             Attorneys for Plaintiff and Counter-defendant
                                                            11                                               Nationstar Mortgage LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                            12
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                                                       COURT APPROVAL
                                                            13
                      LAS VEGAS, NEVADA 89134




                                                                          IT IS SO ORDERED.
AKERMAN LLP




                                                            14                 October 18, 2018
                                                                          Date:______________
                                                            15                                                        ___________________________________
                                                            16                                                        UNITED STATES MAGISTRATE JUDGE

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                  2
                                                                 46725353;1
